Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 Response to Amendment
	Claims 1, 3-5, and 7-8 are pending. The Examiner’s Amendment below cancels previously withdrawn claims 3-4 and 8 because the restriction election was without traverse. Claim 1 was amended. With the Examiner’s Amendment below, claims 1 and 7 are amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to non-elected without traverse Species II and III, respectively, and claim 8 directed to an apparatus non-elected without traverse.  Accordingly, claims 3-4 and 8 have been cancelled and indicated below for clarity.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Sheng-Hsin Hu on January 26, 2022.

The application has been amended as follows: 
1. (Currently amended) A method for producing a silicone hydrogel contact lenses, comprising: 
a) providing a mold including a male mold half having a first molding surface and a female mold half having a second molding surface, wherein the male and female mold halves are configured to receive each other such that a mold cavity is formed between the first and second molding surfaces when the mold is closed; 
b) dispensing an amount of a silicone hydrogel lens-forming material into the female mold half; 
c) mating the male and female mold halves to close the mold; 
d) curing the silicone hydrogel lens-forming material located in the mold cavity, thereby forming a molded silicone hydrogel contact lens; 
e) separating the mold into the male and female mold halves, with the silicone hydrogel contact lens adhered on the male mold half[[ ]]; 
f) bringing a shaped ultrasonic horn in direct contact with at least one area of a non-optical back surface of the male mold half having the molded silicone hydrogel contact lens a central area of the flat surface of the flat ultrasonic horn does not contact 
g) applying an ultrasonic vibrational energy to the at least one area of the non-optical back surface of the male mold half having the molded silicone hydrogel contact lens adhered thereon so as to separate the molded silicone hydrogel contact lens from the male mold half[[ ]].
3. (Cancelled)
4. (Cancelled) 
7. (Currently Amended) The method of claim 1, wherein 
8. (Cancelled)
Double Patenting
Claims 1 and 5 would be provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of copending Application No. 16/963600. However, because 16/953600 was filed later and this provisional nonstatutory double patenting rejection is the only rejection remaining in the earlier filed of the two pending applications, this rejection shall not be made. See MPEP(I)(B)(1).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites “[a] method for producing a silicone hydrogel contact lenses, comprising: 
a) providing a mold including a male mold half having a first molding surface and a female mold half having a second molding surface, wherein the male and female mold halves are configured to receive each other such that a mold cavity is formed between the first and second molding surfaces when the mold is closed; 
b) dispensing an amount of a silicone hydrogel lens-forming material into the female mold half; 
c) mating the male and female mold halves to close the mold; 
d) curing the silicone hydrogel lens-forming material located in the mold cavity, thereby forming a molded silicone hydrogel contact lens; 
e) separating the mold into the male and female mold halves, with the silicone hydrogel contact lens adhered on the male mold half; 
f) bringing a shaped ultrasonic horn in direct contact with at least one area of a non- optical back surface of the male mold half having the molded silicone hydrogel contact lens adhered thereon after step e), wherein the shaped ultrasonic horn is a flat ultrasonic horn, wherein a flat surface of the flat ultrasonic horn contacts area of a non-optical back surface of the male mold is sized to be approximately of an outer diameter of the male mold half and is seated on an extended flat edge around an outer concave surface of the male mold and a central area of the flat surface of the flat ultrasonic horn does not contact a non-optical back surface of the male mold; 

Ishimori Gentaro (JP 2008049480A) teaches bringing a flat ultrasonic horn in direct contact with a non-optical back surface of the male mold half and does not contact a central area ([0080], line 881). However, this step occurs before the mold halves are separated ([0086] of Gentaro). This deficiency is not remedied by Galas (US 5,593,620) and cannot be remedied by the available prior art.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726